Title: From James Madison to Louis-André Pichon, 12 July 1803
From: Madison, James
To: Pichon, Louis-André


Department of State 12th. July 1803
The Secretary of State presents his respects to Mr. Pichon and has the honor to inform him, that the three citizens of the United States mentioned in the Secretary’s letter of the 20th. May as being detained at Jacmel, have been since liberated. Any further interpositions, therefore can now have for their objects nothing more than indemnity to these citizens for the wrongs committed against them, and precautions against similar infractions of the rights of citizens of the United States.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (AAE: Political Correspondence, U.S., 56:29). Tr in French.



   
   JM to Pichon, 20 May 1803.


